*294OPINION
By WASHBURN, J.
Assuming, without deciding, that the record discloses that there was sufficient evidence to make the ques'kns of agency and authority of the agent jury issues, there still remains the question of whether or not the conduct of such assumed agent was such as to present a jury question as to whether or not such conduct constituted a waiver of said provision of the policy requiring suit to be brought within twelve months after the fire.
Whatever there was of such conduct, it occurred very soon after the fire and just before and soon after the plaintiff was arrested on charges involving the origin of such fire, and related to the subject of proof of loss only; and construing such conduct most favorably to the plaintiff, we are of the opinion that reasonable minds could arrive at but one conclusion, and that is that there was no promise, express or implied, that the loss would be paid, and no intention on the part of said alleged agent to . mislead the plaintiff concerning his bringing suit, or justify him in believing that any such waiver was intended; and accordingly, if said alleged agent was the agent of the insurance company, and was acting within the scope of his authority, there was no waiver.
Reynolds v Detroit Fidelity & Surety Co., 19 Fed. (2) 110.
Therefore the court did not err in directing a verdict for the defendant.
Judgment affirmed.
FUNK, PJ, and STEVENS, J, concur in judgment.